Citation Nr: 0305068	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  02-19 207	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals March 1979 decision that 
denied reopening of a claim for service connection for 
epilepsy.

2.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals January 1983 decision that 
denied reopening of a claim for service connection for 
seizure disorder.

3.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals December 1984 decision that 
denied reopening of a claim for service connection for 
seizure disorder.

4.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals May 1987 decision that denied 
reopening of a claim for service connection for seizure 
disorder.


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The moving party (also referred to as the "veteran") had 
active service from September 1956 to September 1957.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
the motion for revision or reversal on the grounds of CUE in 
Board decisions dated in March 1979, January 1983, December 
1984, and May 1987, in which the Board denied reopening of 
claims for service connection for epilepsy or a seizure 
disorder.  The veteran's attorney has submitted written 
argument in support of the motion.


FINDINGS OF FACT

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to motions for 
revision or reversal on the basis of CUE in prior Board 
decisions.  

2.  The March 1979, January 1983, December 1984, and May 1987 
Board decisions to deny reopening of claims for service 
connection for epilepsy or a seizure disorder erroneously 
failed to find that new and material evidence had been 
presented and to reopen the claims for service connection for 
epilepsy or seizure disorder; had any of the claims been 
reopened and service connection addressed on the merits, the 
outcome of the claim(s) would not have been manifestly 
different but for the error, that is, a grant of service 
connection for epilepsy or seizure disorder would not have 
manifestly resulted at the time of the March 1979, January 
1983, December 1984, or May 1987 Board decisions. 


CONCLUSIONS OF LAW

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to motions for 
revision or reversal on the basis of CUE in prior Board 
decisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
2002); 
38 C.F.R. §§ 20.1402, 20.1403(b) (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

2.  The Board's March 1979, January 1983, December 1984, and 
May 1987 decisions to deny appeals for reopening of claims 
for service connection for epilepsy or seizure disorder are 
not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE Law and Regulations

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to notify and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, however, do not apply 
to motions for CUE in previous Board decisions.  See Livesay, 
15 Vet. App. at 178-79. 

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The 
moving party's motion for review or revision was filed with 
the Board by the veteran's representative in July 2000. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the 


error complained of cannot be clear and unmistakable.  
38 C.F.R. § 20.1403(c).  Examples of situations that are not 
CUE are: (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

II.  CUE in 1979, 1983, 1984, and 1987 Board Decisions

Through his attorney, the moving party contends that Board 
decisions in March 1979, January 1983, December 1984, and May 
1987 are clearly and unmistakably erroneous in the following 
ways: the Board failed to consider all the evidence of 
record; the Board applied a wrong new and material evidence 
standard; and the record did not contain evidence that the 
veteran's epilepsy clearly and unmistakably 


preexisted service sufficient to overcome the presumption of 
soundness to support the Board's finding that epilepsy 
preexisted service and was not aggravated by service. 

In this case, the veteran had active duty service from 
September 1956 to September 1957.  In a 1957 rating decision, 
the RO denied service connection for epilepsy, finding that 
the veteran's epilepsy preexisted service and was not 
aggravated by service.  The evidence then of record consisted 
of the veteran's service medical records, which show that a 
service entrance examination was negative for any history, 
findings, or diagnosis of epilepsy; that in November 1956 the 
veteran experienced a seizure, and reported that he had 
experienced seizures prior to service; nursing notes dated in 
November 1956 that reflect the veteran's report of having had 
epilepsy for two or three years; a history upon hospital 
admission of the veteran having passed out during the seventh 
week of basic training, that he had experienced attacks in 
the past as far apart as three months and as close together 
as three days, and that, four years prior, he had been hit on 
the head (over the right eye) with an ax; and in-service 
diagnosis of grand mal type idiopathic epilepsy, which in-
service medical examiners opined existed prior to service.  

The 1957 RO rating decision found that the veteran's seizure 
disorder existed prior to induction.  Although notified of 
the RO's denial of the claim later in December 1957, the 
veteran did not appeal that denial.  The veteran appealed 
subsequent denials of the claim for service connection for 
epilepsy or a seizure disorder, and the Board denied the 
claims to reopen in decisions dated in March 1979, January 
1983, December 1984 and May 1987. 

In March 1979, the Board found that the RO's 1957 decision 
was final, and found that additional evidence had not been 
submitted to establish a factual basis to grant service 
connection for epilepsy.  The evidence before the Board at 
the time of its decision in March 1979 consisted of the 
veteran's service medical records; reports of a VA 
examination conducted in September 1960 (with a December 1960 
addendum) and a social survey conducted in November 1960; 
private medical 


statements from P.J. Begley, M.D and from H.K. Buttermore, 
M.D; copies of letters claimed to have been written by the 
veteran during service; numerous lay statements from the 
veteran's wife, mother, mother-in law and long term 
acquaintances relating their observations of the veteran's 
physical condition prior to active duty; written statements 
of the veteran; and testimony by the veteran, his mother and 
brother, offered during a January 1979 travel board hearing.

In statements dated in 1960, 1976, and 1978, Dr. Begley 
indicated first that he had treated the veteran since 1958 
for epilepsy that existed prior to entry into service; later, 
he stated that, based on the veteran's statements that the 
veteran did not have seizures prior to service, the onset of 
seizures was somewhat in doubt.  In statements dated in 1976 
and 1978, Dr. Buttermore, a family physician, indicated that 
the veteran was strong and healthy as a child, and that the 
veteran's first "period of disablement" occurred during the 
holiday season in 1956 when the veteran suddenly developed an 
epileptic seizure.  

In its March 1979 decision, the Board determined that, 
although the veteran's service entrance examination was 
negative for epilepsy, there was competent medical evidence 
that the veteran's seizure disorder preexisted service, but 
did not increase in severity therein.  In the March 1979 
decision, the Board entered the pertinent conclusion of law 
that "a new factual basis has not been presented which would 
now permit the grant of service connection" following a 
final 1957 RO decision denial of service connection for 
epilepsy.  At the time of the March 1979 Board decision, the 
evidence included purported excerpts from letters of the 
veteran to his family during service, statements from the 
veteran's parents, long-time acquaintances, and pastor, 
including some to the effect that the veteran did not suffer 
epileptic seizures prior to service, or that his condition 
worsened during service.  Additional statements from the 
veteran's mother, mother-in-law, and wife included the 
assertions that a pre-service head injury did not bother the 
veteran's 
health, that the veteran did not attend a 1960 VA 
examination, and that neither the wife nor the veteran talked 
to a VA social worker in 1960. 

The Board finds that this evidence of record at the time of 
the Board decision in March 1979 was clearly "new," 
consisting of statements not previously presented.  The 
evidence was also "material," in that it constituted some 
favorable evidence that, assuming its credibility only for 
the purpose of determining whether new and material evidence 
had been presented to reopen a claim, addressed the question 
of whether the veteran's epilepsy preexisted service entrance 
or was aggravated by service.  As such, it was error for the 
March 1979 Board decision to find that new and material 
evidence had not been presented and to deny reopening of the 
claim for service connection for epilepsy.  

In January 1983, the Board again determined that a new 
factual basis had not been presented for allowance of the 
claim.  As well as the evidence previously of record, 
additional evidence considered in January 1983 included a 
copy of the veteran's transcript for the school year 
commencing in August 1954; duplicate copies of service 
medical records, statements from the veteran and his spouse, 
and statements from Drs. Buttermore and Begley; VA treatment 
records and the report of a September 1981 VA 
hospitalization; additional lay statements by the veteran and 
others; and the transcript of a RO hearing held in March 
1982.  The Board determined that the veteran's preexisting 
epilepsy was not aggravated during service, that the Board's 
1979 denial was final, and that the evidence then of record 
did not establish a new factual basis warranting modification 
of the Board's prior determination.

The Board finds that this evidence of record at the time of 
the Board decision in January 1983 was clearly "new," 
consisting of statements not previously presented.  The 
evidence was also "material," in that it constituted some 
favorable evidence that, assuming its credibility only for 
the purpose of determining whether new and material evidence 
had been presented to reopen a claim, addressed the question 
of whether the veteran's epilepsy preexisted service entrance 
or was aggravated by 
service.  As such, it was error for the January 1983 Board 
decision to find that new 


and material evidence had not been presented and to deny 
reopening of the claim for service connection for epilepsy.  

The Board again in December 1984 denied an appeal to reopen a 
claim for service connection for a seizure disorder.  
Additional evidence then considered included duplicate lay 
and private physician statements, as well as additional lay 
statements from the veteran's wife and friends, and the 
transcript of a RO hearing held in April 1982.  The Board 
noted the finality of the prior 1979 and 1983 Board 
decisions.  The claim was then denied on the basis that the 
additional evidence did not demonstrate that a seizure 
disorder was acquired or aggravated in service, and, hence, 
was not sufficient to alter the basic facts upon which the 
Board's prior decisions were predicated.

The Board finds that this evidence of record at the time of 
the Board decision in December 1984 was clearly "new," 
consisting of statements not previously presented.  The 
evidence was also "material," in that it constituted some 
favorable evidence that, assuming its credibility only for 
the purpose of determining whether new and material evidence 
had been presented to reopen a claim, addressed the question 
of whether the veteran's epilepsy preexisted service entrance 
or was aggravated by service.  As such, it was error for the 
December 1984 Board decision to find that new and material 
evidence had not been presented and to deny reopening of the 
claim for service connection for epilepsy.  

The Board again in May 1987 denied the claim to reopen 
service connection for a seizure disorder.  Additional 
evidence then considered included statements dated in August 
and September 1986 from R.C. Ellis, M.D., and C.A. Moore, 
M.D., and private hospitalization and treatment records dated 
from 1964 to 1984, reflecting contemporaneous treatment for a 
seizure disorder; duplicate copies of private physician and 
lay statements; additional lay statements; and the transcript 
of a RO 
hearing conducted in November 1986.  In its decision, the 
Board noted the finality 
of the prior Board decisions, and concluded that the evidence 
submitted in support 


of the veteran's reopened claim for service connection for a 
seizure disorder did not alter the factual basis upon which 
the prior decisions were predicated.

The Board finds that this evidence of record at the time of 
the Board decision in May 1987 was clearly "new," 
consisting of statements not previously presented.  The 
evidence was also "material," in that it constituted some 
favorable evidence that, assuming its credibility only for 
the purpose of determining whether new and material evidence 
had been presented to reopen a claim, addressed the question 
of whether the veteran's epilepsy preexisted service entrance 
or was aggravated by service.  As such, it was error for the 
May 1987 Board decision to find that new and material 
evidence had not been presented and to deny reopening of the 
claim for service connection for epilepsy.  

Even though each of the Board decisions - in March 1979, 
January 1983, December 1984, and May 1987 - should have 
reopened the claim for service connection for epilepsy or a 
seizure disorder, the outcome of each of the claims would not 
have been manifestly different but for the error; that is, 
had the veteran's claim for service connection for epilepsy 
or a seizure disorder been reopened in March 1979, January 
1983, December 1984, or May 1987, the manifest result would 
not have been a grant of service connection for epilepsy or a 
seizure disorder.  This is because, at the time of each Board 
decision in March 1979, January 1983, December 1984, or May 
1987, there was some evidence of record that would support a 
finding that the veteran's epilepsy or seizure disorder 
clearly and unmistakably preexisted service and was not 
aggravated by service.  

Had the veteran's claim for service connection for epilepsy 
or a seizure disorder been reopened by the Board in March 
1979, January 1983, December 1984, or May 1987, it is not 
clear that the result would have been manifestly different.  
There was evidence of record at the time of the March 1979 
Board decision, as well as at the time of the subsequent 
Board decisions in 1983, 1984, and 1987 of sufficient weight 
to support a finding that the veteran's diagnosed grand mal 
type idiopathic epilepsy 


clearly and unmistakable preexisted service and was not 
aggravated by service.  This evidence includes in-service 
histories of head injury; in-service history of preexisting 
epilepsy or seizures, and of these seizures having been 
observed by family; in-service history of pre-service 
seizures having occurred from three months to three days 
apart; and in-service medical opinion evidence that the 
veteran's diagnosed grand mal type idiopathic epilepsy 
existed prior to service.  

Had the veteran's claims for service connection been reopened 
in 1979, 1983, 1984, or 1987, the evidence of record that was 
favorable to the veteran's claim, including the new and 
material evidence entered into the record that had some 
tendency to show that the veteran's epilepsy or seizures did 
not preexist service, or that preexisting epilepsy or 
seizures increased in severity in service, is evidence that 
would have to be weighed against the unfavorable evidence of 
record.  The unfavorable evidence of record included both lay 
and medical evidence of the preexistence of the veteran's 
epilepsy or seizure disorder, and evidence that the 
preexisting epilepsy or seizure disorder did not increase in 
severity in service.  For example, the unfavorable evidence 
included: service medical record histories by the veteran of 
pre-service head injury (hit on the head over the right eye 
with an ax); service medical record histories by the veteran 
of having experienced seizures years prior to service; an in-
service history of having experienced seizure attacks in the 
past as far apart as three months and as close together as 
three days; an in-service history detailing his use of 
Dilantin when seizures began, the use of which he 
discontinued approximately six months prior to his in-service 
hospitalization which began in November 1956; and in-service 
medical examiners' opinions, based on both history and in-
service clinical findings, that the veteran's diagnosed grand 
mal type idiopathic epilepsy existed prior to service.  This 
reflects some evidence of record that would support a finding 
by the Board that the veteran's epilepsy or seizure disorder 
clearly and unmistakably preexisted service and was not 
aggravated by service.  

Had the veteran's claim for service connection for epilepsy 
or a seizure disorder been reopened by the Board in March 
1979, January 1983, December 1984, or May 


1987, the evidence of record that was favorable to the 
veteran's claim would had to have been weighed against the 
unfavorable evidence of record at the time of each Board 
decision.  A weighing of the claim for service connection on 
the merits, for example, would involve weighing the veteran's 
repeated in-service history of pre-service head injury and 
seizures and 1960 history of pre-service seizures when he was 
noted to be mentally sound, against his later assertions and 
testimony, made when he was determined to have some memory 
impairment, that he did not have seizures prior to service.  
A weighing of the claim for service connection on the merits 
would involve consideration of whether the veteran's in-
service history was reliable; there is in-service clinical 
evidence that the veteran was not otherwise mentally impaired 
that would have to be weighed against the moving party's 
later lay assertions that the epilepsy or seizure disorder 
itself rendered the veteran unable to present an accurate 
history.  A weighing of the claim for service connection on 
the merits would involve weighing the in-service medical 
opinion, based on the veteran's histories and clinical 
findings in service, that epilepsy or seizure disorder 
existed prior to service against subsequent medical opinion 
evidence that the veteran's epilepsy or seizure disorder did 
not preexist service.  Such weighing of the medical evidence 
would include consideration of the report of a pre-service 
head injury when hit by an ax, and an assessment of the 
accuracy of the histories presented to the opining examiners, 
including whether the veteran's belated reporting of an in-
service head injury (struck in the head with a shell casing 
during service) that is not mentioned by the service medical 
records or the veteran's earlier statements, in fact 
occurred.  A weighing of the claim for service connection on 
the merits would involve weighing the veteran's in-service 
report of his family having observed pre-service seizures, 
his mother's history presented in 1960 of the veteran having 
been epileptic since childhood, and lay statements that his 
disability was "aggravated" by service, against the 
veteran's, his mother's, and other family members' subsequent 
written statements and hearing testimony to the effect that 
the veteran never had seizures prior to service and appeared 
to have gotten worse during service.  The credibility of such 
favorable lay statements would involve a determination of the 
consistency, corroboration, and proximity in time to the pre-


service and in-service events being recalled, and would have 
to be weighed against the contemporaneous reporting of pre-
service and in-service seizures by the veteran during and 
soon after service.  

Reasonable minds could have differed regarding the weight to 
assign the competing favorable and unfavorable evidence in 
this veteran's case.  There was some evidence of record at 
the time of each Board decision under consideration that 
would support a finding by the Board that the veteran's 
epilepsy or seizure disorder clearly and unmistakably 
preexisted service and was not aggravated by service.  It is 
not clear that such a merits-based weighing of the evidence 
at the time of each Board decision under consideration would 
manifestly result in findings that the veteran's epilepsy or 
seizure disorder did not preexist service, and had its onset 
in service, or was aggravated by service. 

The Board now finds that it is not clear that, upon a 
reopening of the claim and a weighing of the evidence for and 
against the veteran's service connection claim at the time of 
any of the Board decisions (March 1979, January 1983, 
December 1984, or May 1987), the manifest result would have 
been a grant of service connection for epilepsy or seizure 
disorder.  While the veteran, as early as March 1979, had 
presented some favorable evidence on the questions of whether 
the epilepsy or seizure disorder preexisted service or was 
aggravated by service to warrant reopening of the claims for 
service connection in March 1979, January 1983, December 
1984, or May 1987, the Board finds that, upon a reopening of 
these claims and a weighing of the extensive evidence in this 
case, with multiple credibility determinations and weighing 
of medical opinion evidence, the outcome of any the claims 
would not have been manifestly different but for the error; 
that is, the manifest outcome would not have been a grant of 
service connection for epilepsy or seizure disorder.  Such 
disagreement as to how the reopened claims in this case 
should have and would have been weighed on the merits 
reflects a 
disagreement as to how the facts would be weighed or 
evaluated, which cannot serve as the basis for CUE in a Board 
decision.  38 C.F.R. § 20.1403(d).  

For these reasons, the Board finds that the Board's March 
1979, January 1983, December 1984, and May 1987 decisions to 
deny appeals for reopening of a claim for service connection 
for epilepsy or seizure disorder are not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 
20.1400-20.1411.  Consequently, the motion regarding CUE with 
respect to the March 1979, January 1983, December 1984, and 
May 1987 Board decisions must be denied.


ORDER

The motion for reversal or revision of the March 1979, 
January 1983, December 1984, and May 1987 Board decisions on 
the grounds of CUE is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




